DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, US 8257121 (disclosed by the applicant in the specification). 
Regarding claims 1-5, 8-13 and 16-20: Taylor discloses a propeller shield to selectively shield blades of a propeller, comprising:
a shield element 15 for placement adjacent to blades of a propeller, the shield element configured to open in response to water flow generated by the propeller, the propeller configured to rotate about an axis, wherein the shield element is configured to open away from the propeller in response to a forward movement of a boat and configured.
to close towards the propeller in response to cessation of the forward movement, the shield further comprising a biasing element (Taylor discloses a spring mechanism, Col, 5 line 25) configured to automatically close the shield element in response to cessation of the forward movement, the shield element is further configured for placement transverse to the axis (Fig. 1), wherein the shield element includes a plurality of apertures 30 to enable water to flow therethrough, wherein the water flow generated by the propeller exerts a force on a portion of the shield element surrounding the plurality of apertures to open the shield element, further comprising a guard element 25 coupled to the shield element, the guard element configured for placement adjacent to tips of the blades and circumscribing a periphery of the propeller.
Taylor does not explicitly disclose that the shield element is comprised of a plurality of gates were the interior edges of the gates align when in the closed position when the cessation of forward movement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the shield member into a plurality of gates where the interior edges align in the closed position. Doing so allows a more compact design by reducing the overall length of the shield member from the hinge to trailing edge of the shield member when it is open and also allows more responsive movement of the shield due to water flow from the propeller by reducing the size of the shield and moment arm from the hinge.to the trailing edge of the shield.
Regarding claims 6, 7, 14 and 15: Taylor does not explicitly disclose where the shield element comprises a substantially convex contour or where the convex contour of the shield element forms a reservoir between the propeller and the shield element to provide increased water flow in response to reverse movement of the boat. Taylor does disclose the shield member can have any suitable shape and also addresses suitable vents in the shield member to allow water to flow to the propeller when the boat is reversing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the shape of the shield member to a convex contour which extends further from the propeller blades to allow adequate water flow to the propeller when reversing to reduce cavitation. Such changes in shape are typically within the skills and abilities of an artisan and ensuring adequate flow to or from a propeller to prevent or reduce cavitation is a common concern addressed in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4070984 discloses a propeller guard with a tapered wall 22 to allow adequate water to flow to the propeller and reduce turbulence. JP3306089 discloses a box shaped pivotable propeller shield which creates a reservoir between the shield and propeller. US 6397772 discloses a pivotable propeller shield with a plurality of gates. US 6159062 discloses a high performance boat propeller guard and was disclosed by the applicant in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617